Citation Nr: 0822246	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-32 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder, evaluated as 30% disabling from December 20, 
2005 to June 18, 2007 and as 50% disabling since June 19, 
2007.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from May 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
awarded a compensable evaluation of 30% for this disability, 
effective from December 20, 2005.  During the current appeal, 
and specifically by a July 2007 rating action, the RO awarded 
an increased evaluation of 50%, effective from June 19, 2007, 
for this service-connected disability.  


FINDINGS OF FACT

1.  Between December 20, 2005 and June 18, 2007, the 
veteran's PTSD was manifested by depression, nervousness, 
anxiety, tension, chronic sleep impairment with nightmares, 
flashbacks, night sweats, irritability, and anger.  However, 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; and disturbances of 
motivation were not shown.  

2.  Since June 19, 2007, the veteran's PTSD has been 
manifested by chronic sleep disturbances with nightmares, 
infrequent panic attacks with flashbacks, intrusive thoughts, 
a blunted and depression mood, appreciable anxiety and 
nervousness, and social isolation.  However, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 30 percent for the service-connected PTSD between 
December 20, 2005 and June 18, 2007 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  

2.  The criteria for an initial disability rating greater 
than 50 percent for the service-connected PTSD since June 19, 
2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

VCAA notice is not required in every case, however.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, for example, that such notice is not required under 
circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) (in 
which the Court held that, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled").  Rather, under those 
circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the veteran's increased rating claims essentially fall 
within this fact pattern.  Following receipt of notification 
of the May 2006 grant of service connection for PTSD, the 
veteran perfected a timely appeal of the initially assigned 
30% rating for this service-connected disability.  [As noted 
in the Introduction of the current decision, by a July 2007 
rating action, the RO awarded an increased evaluation of 50% 
for the veteran's PTSD.]  Consequently, no section 5103(a) 
notice is required for the veteran's increased rating claim.  
As section 5103(a) no longer applies to the veteran's 
increased rating appeal, the additional notification 
provisions for increased rating claim recently set forth by 
the Court are not applicable in the present case.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the May 2006 
notification of the rating decision dated earlier that month; 
the statement of the case (SOC) issued in September 2006; and 
the supplemental statement of the case (SSOC) in July 2007] 
that contain notice of VA's rating communication, his 
appellate rights, a summary of relevant evidence, citations 
to applicable law (diagnostic code), and a discussion of the 
reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  He has 
been accorded VA examinations pertinent to his PTSD claim.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following issue on appeal, based upon the evidence currently 
of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the May 2006 rating action, the 
Muskogee RO granted service connection for PTSD (30%, 
effective from December 20, 2005).  During the current 
appeal, and specifically by a July 2007 rating action, the 
Muskogee RO granted an increased evaluation of 50 percent, 
effective from June 19, 2007, for the service-connected PTSD.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, a 30 percent 
rating will be granted with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF score of 61 to 70 is 
reflective of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well with 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 is illustrative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 41 to 50 is reflective of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

In the present case, the veteran contends that the 
symptomatology associated with his service-connected PTSD is 
more severe than that which is reflected by the currently 
assigned 30% rating between December 20, 2005 and June 18, 
2007 and 50 percent evaluation since June 19, 2007.  The 
veteran's assertions regarding his service-connected 
psychiatric pathology involve matters capable of lay 
observation, and are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Such 
descriptions must, however, be considered in conjunction with 
the clinical evidence of record and the pertinent rating 
criteria.  

A.  December 20, 2005 To June 18, 2007

The VA clinical nurse who conducted a September 2005 
evaluation described the veteran's chronic PTSD as severe and 
assigned a GAF score of 45 [which is reflective of serious 
symptoms (such as suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (such as no 
friends, unable to keep a job).  Pertinent symptomatology 
shown at that time included depression, anger, irritability, 
frustration, agitation, severe and debilitating anxiety (with 
panic attacks, shaking, and an inability to relax), poor 
sleeping ability with frequent nightmares, isolation and 
social withdrawal, and an inability to get along with others.  

A May 2006 psychiatrist, after examination of the veteran, 
assigned a GAF score of 55, which is illustrative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  Pertinent 
symptomatology shown at that time included depression, 
nervousness, anxiety, tension, chronic sleep impairment with 
nightmares, flashbacks, night sweats, irritability, anger, 
and social isolation.  

Significantly, however, all of the evaluations completed 
between December 20, 2005 and June 18, 2007 (including the 
September 2005 and May 2006 evaluations) reflected 
cooperation; orientation; appropriate appearance, hygiene, 
and behavior; normal communication, speech, concentration, 
judgment, and abstract thinking; and no suicidal or homicidal 
ideation, delusions, suspiciousness, hallucinations, or 
obsessional rituals.  In fact, the panic attacks and memory 
problems shown at the September 2005 examination were 
subsequently, and consistently, not found.  Based on such 
symptomatology, an April 2007 VA examiner assigned a GAF 
score of 63, which is illustrative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household) but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  

Reports of outpatient treatment sessions conducted later in 
April 2007 as well as in early June 2007 indicate that the 
veteran had experienced "sudden spell[s in which his] nerves 
just tightened up."  The treating psychologist suggested a 
possible panic attack but also noted that the veteran was 
taking many medicines for multiple physical problems, 
including heart problems such as cardiomyopathy.  

While depression and some social isolation and work 
impairment were found between December 20, 2005 and June 18, 
2007, during that time flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; and disturbances of motivation were not shown.  The 
May 2006 examination, which was done by a psychiatrist and is 
the most thorough evaluation performed during this period, 
indicated that the "best description of the claimant's 
current psychiatric impairment is psychiatric symptoms cause 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks"...  This is similar to the criteria 
described for a 30 percent rating.  Consequently, the 
criteria for a higher rating for the veteran's 
service-connected PTSD is not approximated for any time 
between December 20, 2005 and June 18, 2007.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  

B.  Since June 19, 2007

The June 19th, 2007 VA examiner assigned a GAF score of 50, 
which is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  Pertinent symptomatology shown at that time 
included chronic sleep disturbances with nightmares, 
infrequent panic attacks with flashbacks, intrusive thoughts, 
a blunted and depression mood, appreciable anxiety and 
nervousness, and social isolation.  

However, this recent examination also reflected average 
hygiene, goal-directed speech, cooperation, grossly intact 
reality testing, and no thought disorder or psychosis.  
Further, the claims folder contains no more recent records of 
evaluation of, or treatment for, the veteran's 
service-connected PTSD.  

Since June 19, 2007, the PTSD has not been manifested by such 
symptoms as obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships been shown.  The veteran 
described suicidal ideation, though indicated that he would 
not follow through due to spiritual beliefs.  The criteria 
for the next higher rating of 70 percent for the veteran's 
service-connected PTSD are not approximated for any time 
since June 19, 2007.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

C.  Extraschedular Consideration

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, since December 2005, the veteran's 
service-connected PTSD has not required hospitalization or 
resulted in marked interference with employment.  In fact, no 
more than occasional outpatient psychiatric treatment has 
been necessary.  Further, since discharge from service, the 
veteran has had several long-term jobs, where his 
relationships with supervisors and co-workers have been good.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
his service-connected PTSD has resulted in unusual disability 
or impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected PTSD for any 
time during the current appeal.  


ORDER

An initial disability rating greater than 30% from 
December 20, 2005 and June 18, 2007 for PTSD is denied.  

An initial disability rating greater than 50% since June 19, 
2007 for PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


